DETAILED ACTION
This office action is in response to communication filed on 04/25/2022. Claims 1 and 11 have been amended. Claims 10 and 20 have been canceled. Claims 1-9 and 11-20 are pending on this application.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lee et al. Pub. No. 2016/0088299. 
Fig. 2A of Lee et al. discloses a method for compression (204; Image compression), comprising: determining a modulation coding scheme (MCS) (modulation coding scheme of 200); selecting a Lagrange multiplier (A; Fig. 2B ; paragraph 0032 and paragraph 0043-0047); training an autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) using the Lagrange multiplier (A; paragraph 0032); implementing the trained autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205;
paragraph 0028) into a network (network of 204); and training the network (using the Network of 204) including the trained autoencoder (MS, IS, C, Pred Pixels, Orig. Pixels, S, 205; paragraph 0028) with quantization (XQ).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the modulation coding scheme (MCS) from among a plurality of MCSs included in a lookup table; selecting, from a-the lookup table, a Lagrange multiplier that corresponds to the determined MCS in the lookup table. 
With respect to claim 11, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a modulation coding scheme (MCS) from among a plurality of MCSs included in a lookup table, selecting, from a-the lookup table, a Lagrange multiplier that corresponds to the determined MCS in the lookup table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/11/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845